PER CURIAM.
Jeffrey E. Simpson appeals from the order below granting the defendants’ motion for summary judgment and dismissing his civil rights complaint brought pursuant to 42 U.S.C. § 1983. We have reviewed *369the record, the parties’ briefs, and the applicable law, and we discern no reversible error. Accordingly, we AFFIRM the judgment for essentially the reasons set forth in the magistrate judge’s decision entered pursuant to 28 U.S.C. § 636(c). See Simpson v. Gallant, 223 F.Supp.2d 286 (D.Me.2002).